American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) Unaudited March 31 ASSETS 2008 2007 Cash and due from banks $ 20,310 $ 22,844 Interest-bearing deposits in other banks 4,218 22,817 Securities available for sale, at fair value 149,636 138,533 Securities held to maturity 11,039 13,475 Total securities 160,675 152,008 Loans held for sale 1,681 2,017 Loans, net of unearned income 554,667 543,357 Less allowance for loan losses (7,425 ) (7,590 ) Net Loans 547,242 535,767 Premises and equipment, net 13,392 12,759 Goodwill 22,468 22,468 Core deposit intangibles, net 2,358 2,735 Accrued interest receivable and other assets 12,705 14,129 Total assets $ 785,049 $ 787,544 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ 101,195 $ 116,940 Demand deposits interest-bearing 103,365 113,778 Money market deposits 52,574 52,856 Savings deposits 64,198 69,083 Time deposits 260,207 253,377 Total deposits 581,539 606,034 Repurchase agreements 58,179 44,526 FHLB borrowings 16,125 15,050 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 5,714 4,675 Total liabilities 682,176 690,904 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,100,185 shares outstanding at March 31, 2008 and 6,156,823 shares outstanding at March 31, 2007 and 6,100 6,157 Capital in excess of par value 26,472 26,456 Retained earnings 69,866 65,726 Accumulated other comprehensive income (loss), net 435 (1,699 ) Total shareholders' equity 102,873 96,640 Total liabilities and shareholders' equity $ 785,049 $ 787,544 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended March 31 2008 2007 Interest and Dividend Income: Interest and fees on loans $ 9,444 $ 10,079 Interest and dividends on securities: Taxable 1,231 1,136 Tax-exempt 432 423 Dividends 77 89 Other interest income 76 171 Total interest and dividend income 11,260 11,898 Interest Expense: Interest on deposits 3,582 3,783 Interest on repurchase agreements 451 426 Interest on other borrowings 159 206 Interest on trust preferred capital notes 343 343 Total interest expense 4,535 4,758 Net Interest Income 6,725 7,140 Provision for Loan Losses 140 303 Net Interest Income After Provision for Loan Losses 6,585 6,837 Noninterest Income: Trust fees 880 879 Service charges on deposit accounts 565 622 Other fees and commissions 203 200 Mortgage banking income 195 190 Brokerage fees 143 89 Securities gains, net 30 25 Impairment of securities - - Other 119 207 Total noninterest income 2,135 2,212 Noninterest Expense: Salaries 2,469 2,390 Employee benefits 747 648 Occupancy and equipment 966 829 Bank franchise tax 177 168 Core deposit intangible amortization 94 94 Other 996 1,041 Total noninterest expense 5,449 5,170 Income Before Income Taxes 3,271 3,879 Income Taxes 966 1,175 Net Income $ 2,305 $ 2,704 Net Income Per Common Share: Basic $ 0.38 $ 0.44 Diluted $ 0.38 $ 0.44 Average Common Shares Outstanding: Basic 6,107,832 6,156,812 Diluted 6,121,285 6,185,084 Net Interest Income Analysis For the Three Months Ended March 31, 2008 and 2007 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 85,632 $ 88,962 $ 1,466 $ 1,693 6.85 % 7.61 % Real Estate 460,429 444,854 7,777 8,165 6.76 7.34 Consumer 9,524 10,346 217 242 9.11 9.36 Total loans 555,585 544,162 9,460 10,100 6.81 7.42 Securities: Federal agencies 50,064 82,257 597 857 4.77 4.17 Mortgage-backed 47,405 20,001 603 241 5.09 4.82 State and municipal 47,847 45,963 656 634 5.48 5.52 Other 6,383 8,783 99 129 6.20 5.87 Total securities 151,699 157,004 1,955 1,861 5.15 4.74 Deposits in other banks 10,224 13,261 76 171 2.97 5.16 Total interest-earning assets 717,508 714,427 11,491 12,132 6.41 6.79 Non-earning assets 62,696 64,431 Total assets $ 780,204 $ 778,858 Deposits: Demand $ 107,994 $ 110,115 225 424 0.83 1.54 Money market 51,320 52,140 294 349 2.29 2.68 Savings 63,184 68,927 116 235 0.73 1.36 Time 263,700 262,624 2,947 2,775 4.47 4.23 Total deposits 486,198 493,806 3,582 3,783 2.95 3.06 Repurchase agreements 54,624 46,254 451 426 3.30 3.68 Other borrowings 33,870 36,720 502 549 5.93 5.98 Total interest-bearing liabilities 574,692 576,780 4,535 4,758 3.16 3.30 Noninterest bearing demand deposits 97,212 101,011 Other liabilities 5,958 5,735 Shareholders' equity 102,342 95,332 Total liabilities and shareholders' equity $ 780,204 $ 778,858 Interest rate spread 3.25 % 3.49 % Net interest margin 3.88 % 4.13 % Net interest income (taxable equivalent basis) 6,956 7,374 Less: Taxable equivalent adjustment 231 234 Net interest income $ 6,725 $ 7,140 Financial Highlights American National Bankshares Inc. and Subsidiaries (Dollars in thousands, except share data) Unaudited Three Months Ended March 31 2008 2007 Change EARNINGS Interest income $ 11,260 $ 11,898 (5.4 ) % Interest expense 4,535 4,758 (4.7 ) Net interest income 6,725 7,140 (5.8 ) Provision for loan losses 140 303 (53.8 ) Noninterest income 2,135 2,212 (3.5 ) Noninterest expense 5,449 5,170 5.4 Income taxes 966 1,175 (17.8 ) Net income 2,305 2,704 (14.8 ) PER COMMON SHARE Earnings per share - basic $ 0.38 $ 0.44 (13.6 ) % Earnings per share - diluted 0.38 0.44 (13.6 ) Cash dividends declared 0.23 0.22 4.5 Book value per share 16.86 15.70 7.4 Book value per share - tangible (a) 12.79 11.60 10.3 Closing market price 21.26 22.88 (7.1 ) FINANCIAL RATIOS Return on average assets 1.18 % 1.39 % (21 ) bp Return on average equity 9.01 11.35 (234 ) Return on average tangible equity (b) 12.24 15.81 (357 ) Average equity to average assets 13.12 12.24 88 Net interest margin, taxable equivalent 3.88 4.13 (25 ) Efficiency ratio 60.09 54.11 598 Effective tax rate 29.53 30.29 (76 ) PERIOD END BALANCES Securities $ 160,675 $ 152,008 5.7 % Loans held for sale 1,681 2,017 (16.7 ) Loans, net of unearned income 554,667 543,357 2.1 Goodwill and other intangibles 24,826 25,203 (1.5 ) Assets 785,049 787,544 (0.3 ) Assets - tangible (a) 760,223 762,341 (0.3 ) Deposits 581,539 606,034 (4.0 ) Repurchase agreements 58,179 44,526 30.7 Borrowings 36,744 35,669 3.0 Shareholders' equity 102,873 96,640 6.4 Shareholders' equity - tangible (a) 78,047 71,437 9.3 AVERAGE BALANCES Securities $ 151,699 $ 157,004 (3.4 ) % Loans held for sale 1,614 1,328 21.5 Loans, net of unearned income 553,971 542,834 2.1 Interest-earning assets 717,508 714,427 0.4 Goodwill and other intangibles 24,864 25,240 (1.5 ) Assets 780,204 778,858 0.2 Assets - tangible (a) 755,340 753,618 0.2 Interest-bearing deposits 486,198 493,806 (1.5 ) Deposits 583,410 594,817 (1.9 ) Repurchase agreements 54,624 46,254 18.1 Borrowings 33,870 36,720 (7.8 ) Shareholders' equity 102,342 95,332 7.4 Shareholders' equity - tangible (a) 77,478 70,092 10.5 CAPITAL Average shares outstanding - basic 6,107,832 6,156,812 (0.8 ) % Average shares outstanding - diluted 6,121,285 6,185,084 (1.0 ) Shares repurchased 28,800 11,600 148.3 Average price of shares repurchased $ 20.80 $ 23.15 (10.2 ) ALLOWANCE FOR LOAN LOSSES Beginning balance $ 7,395 $ 7,264 1.8 % Provision for loan losses 140 303 (53.8 ) Charge-offs (170 ) (49 ) 246.9 Recoveries 60 72 (16.7 ) Ending balance $ 7,425 $ 7,590 (2.2 ) NONPERFORMING ASSETS Nonperforming loans: 90 days past due $ - $ - - % Nonaccrual 2,772 3,689 (24.9 ) Foreclosed real estate 550 99 455.6 Nonperforming assets $ 3,322 $ 3,788 (12.3 ) ASSET QUALITY RATIOS Net chargeoffs (recoveries) to average loans 0.08 % (0.02 ) % 10 bp Nonperforming assets to total assets (c) 0.42 0.48 (6 ) Nonperforming loans to total loans (c) 0.50 0.68 (18 ) Allowance for loan losses to total loans (c) 1.34 1.40 (6 ) Allowance for loan losses to nonperforming loans (c) 2.68 X 2.06 X 62 OTHER DATA Fiduciary assets at period-end (d) $ 386,375 $ 388,405 (0.5 ) % Retail brokerage assets at period-end (d) $ 89,927 $ 81,270 10.7 Number full time-time equivalent employees 258 257 0 Number of full service offices 19 18 6 Number of loan production offices 1 1 - Number of ATM's 23 23 - Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Balance sheet amounts used in calculations are based on period-end balances (d) - Market value bp - Change is measured in basis points
